Winslow, J.
The demurrer ore tenus should have been sustained. The words charged to have been uttered are not actionable per se. In their usual and ordinary meaning they impute no criminal offense. Their meaning cannot be enlarged, by innuendo, and no facts are alleged by way of inducement which tend to show that the meaning to be given them is different from the ordinary or usual meaning. Weil v. Schmidt, 28 Wis. 137. Neither are any special damages alleged. The complaint states no cause of action.
By the Court. — Judgment reversed, and action remanded for further proceedings according to law.